Title: To Benjamin Franklin from James Parker, 15 July 1766
From: 
To: 


Honoured Sir
New-York. July 15. 1766
On a Supposition that this may find you not embarked yet, on your Return home, I adventure to write once more: to acknowledge the Receipt of yours of May 9th. I think I told you in my last per Capt. Davis, my Reasons for delaying yet to print a News-paper, that is in Hopes of getting a Settlement with Holt, which he has promised to get done in three Months, tho’ indeed he has so often failed in his Promises, that I have not the Strongest Faith, that he will perform; but my Word is given to Wait that Time, and tho’ he breaks his Word, it is not right that I should, if it be possible to keep it. I think I told you some other Reasons which induced me to delay it a While at least till the Commotions here subside a little more: And at present every Thing in general looks but dull and gloomy here; tho’ it is hoped the Regulations expected to be made by this Time on Trade, may have some good Effects; yet I think that is not the real Ground of our Distress, but the City is too large for the Country, and Idleness and Luxury too abounding; for as all the real Necessaries of Life are very dear here, it is to me plain, there are not Country Labourers enough in Proportion to the trading Part: for if Country Produce were cheaper more of it might be sent abroad. But why do I trouble you with my silly Reflections.
In Answer to yours, I never did desire any Thing of you and Mr. Foxcroft, with Relation to the Post-Office Affairs at New Haven, that I thought unjust; but inasmuch as you might not think favourable of it, as we were both Parties, I should be willing to submit my Claim to indifferent Persons: this is sometimes done in Disputes, but then Law being costly, I put up with Wrong often, rather than try a Remedy worse than the Disease, yet Equity, if it could be procured without too much Cost, is certainly the most agreeable Thing in the World. I thank you sincerely for your promising “that when we meet again, all my Reasons shall be duly weigh’d and considered,” Tis all I can equitably desire—Here let that rest.
With Regard to Mr. Hall’s Accounts, I apprehended it needless for me to take any Notice of the Debts outstanding, of which there certainly is very considerable: but inasmuch as you both lose your Part of what is never paid, so whatever is paid, will be accounted for by Mr. Hall as tis received: This be it more or less is half yours. Mr. Hall is under the same Obligations to act honestly in this, as in all the rest; he is trying to collect it in, tho’ as Money is really scarce and Bankruptcies every Day, it is not possible to ascertain what he will receive, or what he will not: Here according to my Conception, we acted right: for he does not attempt to divide the Debts, to give you the bad and him the good, or vice versa, but lets both have equal Chance—How happy should I have been, if any one of those I have been concerned with, had acted so by me; they on the Contrary took the Money paid to themselves, and would leave the Outstanding Debts, that perhaps will never be paid, for me to get if I can, and even this would have some Shew of Justice, had they divided those Debts with me; but they first get in all they can themselves, keep that to themselves, and then such as they can’t get in, they would discount as Pay to me: But is this Justice and do I desire any Thing unjust in refusing such Concessions.
I wrote you before, that I had taken the Box of Stationary, and am content to pay you Interest from the Day I open’d them, tho’ I sincerely declare, I have not sold as much of them in Value, as will pay only the Interest: This however, I believe chiefly owing to the Dulness of the Times in General; but excepting their Lying long on Hand, I don’t think I can be a great Loser by them, because the Paper and Books being the most material will sell one Time or other. But the Electrical Machine we have not got yet, they refusing to deliver it without the Bill of Lading, and the Captain who brought it, not being at home, we cannot help it: He is expected home this Summer. Mr. Hughes here continues to keep close, and to keep a good School also; I believe he would come to some Composition with his Creditors, but the greatest of them being absent in the West-Indies, he says, it cannot be done till he returns. In this I can’t say much about it.
Your Advice for me, to push bravely, and to endeavour to possess a placid Temper, I take exceeding kindly. It is a little like Balm to a Wounded Mind But I have long experienced one Truth; that it is far easier to preach that Doctrine, than to practise it: I confess myself too subject to a fretting Temper, and it has been my constant Struggle to overcome it: I have Strove hard against the Current, and never was dejected for any Length of Time for assoon as Reason and Consideration could assume the Reins, I have submitted tho’ it has been to those Hardships and Crosses which a Soul at Ease, can know but little of: You have known me long, and, I think, believe, I never desired to wrong any Body or disire to do them Injustice, but when by my Folly, Weakness or Kindness to others, I am cruelly dealt with; when I see others eating and drinking my Sweat and Blood, and myself as it were really in Want of some of it, this is hard—indeed it is hard: I hope and believe you never felt much of the kind—and yet I believe you have a little: All Men don’t rub thro’ the World alike; tho’ all do rub thro’ somehow; (for none Stick in it long) yet it would be more pleasant, either to be more insensible of the Crosses I meet with, or less of them attack me; but every One are not to be alike in this Case: I believe even you will allow some have sharper Trials than others: their own natural Tempers and Faults excluded: However, I do not pretend to teach you: I am obliged to you for your Expressions of Kindness and Assistance. I will endeavour to follow your Advice, tho’ indeed, my poor Carcase is weak and infirm; Tho’ as far as I am a Judge, could my Body keep any Degree of Pace with my Mind I might yet recover all my lost Way: I do not dispair, but I find myself more and more feeble, and yet more Occasion for Strength, than ever I had, because the Difficulties I have to encounter are more.
I told you, I had taken all the Steps requisite in the Office you were so good to procure for me, of Land Waiter: I am in the constant Exercise of it. I shall endeavour to give Satisfaction in it; tho’ in the Manner it is expected to be performed, the Salary will be well earned: and it is apprehended the new Regulations will make it more weighty: It is a Place in Reality of the most or heaviest Duty and the least Salary in the Custom-House: and tho’ I should be glad if some larger Allowance could be made, yet I will be content with it if I can but give Satisfaction, tis the utmost of my Wishes.
In the Post-Office Affairs, I presume Mr. Foxcroft and your Friends relate every Thing needful except it relates particularly to me: I told you I continued to exercise that Post here: and if any Thing different or particular be necessary, I shall be glad of Instruction: It will give me a peculiar Pleasure to give Satisfaction also in that and as there are several new Offices appointed, which increases the Business I have, as well as the Revenue I should be very glad if I should be thought worthy of a little better Allowance on that Head; for every Thing here is very dear indeed.
In the printing Business, my Types are almost all worn out, especially the common sort: I saw Holt’s Invoice of his Original Cost of Scots Types which are very good, I think almost equal to Caslon’s, and much cheaper. I wish I could get two or three Fonts of them: could you help me to such? I had rather owe all my Debts to you than others, and indeed I can say, could I get Holt to finish Hamilton’ & Balfour’s Business, that I owe No body else, put all together, the Value of £50, in the World, but what I owe you, and if I live to push thro’, you will be paid, and if I do not, there will be enough left to pay you all. A little new Letter will go a great Way in such a Dispute with respect to Work, when my Antagonists have all new themselves, for Gaine and Holt have both new Types, but mine are bad. Weyman continues yet, but I am credibly informed, he owes more than he is worth, and every Thing he has is under Execution, but they let him go on as they can’t do any Thing better.
Benny Mecom, I told you also continues and he promises too but performs Not any Thing material. I will try every Movement of his Soul; but my Faith fails every Day in relation to him: He must live, and yet I know not what to do with him.
I told you also, that Masters of Vessels coming in here, do not comply with the Act of Parliament in delivering their Letters, but as usual cry them off at the Coffee-House; nor does the Collector decline any Entring on that Account: Indeed it is thought till Matters grow more settled that tis yet not practicable here: Nor is it otherways at Philadelphia. I want not to injure any Man and yet from many Complaints I have heard, Mr. Colden is rather too much of a Gentleman for the due Execution of the Post-Office: It would be more beneficial to the Revenue, were he a little more on the Plebean Order: It is true, he keeps Clerks: but they do not give the best Attendance, nor will they at all Hours: but no Man is perfect: I believe he is otherways a good Officer. But now I am here, I can’t see any Benefit I am to the General Office in this Place more than I was at Woodbridge—But I will have done lest you grow more tired of reading, than I am of writing, or say, I write only to fill my Paper.
My Son as I told you grows stronger and I hope will recover his Strength, at least in part again: I have sent down my Hands to Woodbridge to help him do the Votes and Acts passed last Session there, not having any Thing here for them to do yet, not having had a single Job yet offered, except the Shop-Blanks: We hope for better Times. My Daughter is with me here: We are all as well as can be expected: and with all our Salutations to you and Prayers for your safe Return, I take Leave to subscribe myself Your most obliged Servant
James Parker.
